     Case 1:20-cv-00156-NONE-SAB Document 15 Filed 07/13/20 Page 1 of 2

 1    Tanya E. Moore, SBN 206683
      MOORE LAW FIRM, P.C.
 2    300 South First Street, Suite 342
      San Jose, California 95113
 3    Telephone (408) 298-2000
      Facsimile (408) 298-6046
 4    Emails: tanya@moorelawfirm.com;
      service@moorelawfirm.com
 5
      Attorney for Plaintiff,
 6    Hendrik Block
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11
12    HENDRIK BLOCK,                        ) No. 1:20-cv-00156-NONE-SAB
                                            )
13                    Plaintiff,            ) STIPULATION FOR DISMISSAL OF
                                            ) ENTIRE ACTION
14           vs.                            )
                                            )
15    GARDEN FRESH RESTAURANTS LLC dba )
      SWEET TOMATOES; JENNIE M. MARTIN, )
16    Trustee of the JULIO A. MARTIN FAMILY )
      TRUST dated December 5, 2003;         )
17                                          )
                      Defendants.           )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21
22
23
24
25
26
27
28



                                STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                  Page 1
     Case 1:20-cv-00156-NONE-SAB Document 15 Filed 07/13/20 Page 2 of 2

 1            IT IS HEREBY STIPULATED by and between Plaintiff Hendrik Block and
 2    Defendants, Garden Fresh Restaurants LLC dba Sweet Tomatoes; and Jennie M. Martin,
 3    Trustee of the Julio A. Martin Family Trust dated December 5, 2003, the parties to this action,
 4    that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is
 5    dismissed with prejudice in its entirety. Each party is to bear its own attorneys’ fees and costs.
 6
      Dated: July 13, 2020                          MOORE LAW FIRM, P.C.
 7
 8                                                  /s/ Tanya E. Moore
                                                    Tanya E. Moore
 9
                                                    Attorney for Plaintiff,
10                                                  Hendrik Block

11
      Dated: July 13, 2020                          FISHER & PHILLIPS LLP
12
13                                                  /s/ Nathan V. Okelberry
                                                    Nathan V. Okelberry
14
                                                    Attorneys for Defendants,
15                                                  Garden Fresh Restaurants LLC dba Sweet
                                                    Tomatoes; and Jennie M. Martin, Trustee of the
16                                                  Julio A. Martin Family Trust dated December 5,
                                                    2003
17
18
                                              ATTESTATION
19
      Concurrence in the filing of this document has been obtained from each of the individual(s)
20    whose electronic signature is attributed above.
21
                                                    /s/ Tanya E. Moore
22                                                  Tanya E. Moore
                                                    Attorney for Plaintiff,
23                                                  Hendrik Block
24
25
26
27
28



                             STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                    Page 2
